Citation Nr: 0408243	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The Adjutant General's Office 
of Perry County, Pennsylvania


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1994 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Denver, Colorado.  The veteran subsequently 
moved and jurisdiction of her claims folder comes to the 
Board from the RO located in Philadelphia, Pennsylvania.  

In addition to raising to new claims in January 2001, the 
voiced disagreement with the denial of entitlement to service 
connection for bilateral leg pain and right hip pain.  
Service connection was later granted for bilateral leg pain 
by a rating decision in October 2002.  Thus, the only issue 
remaining on appellate status is entitlement to service 
connection for right hip condition.  

A hearing was held before the undersigned Acting Veterans Law 
Judge in April 2003.

This matter is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant of the evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the instant case, the veteran has not 
been properly notified.  

The veteran's service medical records reveal that in March 
1995 the veteran was referred for physical therapy due to 
right hip pain.  The physical therapy notes reflect possible 
bursitis.  The veteran has offered credible testimony of 
current right hip symptoms similar to her in-service 
complaints.  She has testified that she has received regular 
treatment for her right hip pain among other things from the 
VA Outpatient Clinic located in Camp Hill, Pennsylvania.  
These records have not yet been associated with her claims 
file, however.  A VA examination to obtain a medical opinion 
is necessary prior to further review of the veteran's service 
connection claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Obtain the veteran's VA treatment 
records from August 2000 to the present 
from the VA medical facility located in 
Camp Hill, Pennsylvania.

3.  Schedule the veteran for a VA joints 
examination with an examiner who has not 
previously examined the veteran, if 
available, to identify the nature and 
etiology of her currently-shown right hip 
disability.  The claims file must be 
provided to the examiner for review.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
connection with the examination.  Within 
the bounds of medical expertise, the 
examiner should determine if the 
condition is likely (more than 50%), not 
likely (less than 50%), or at least as 
likely as not (50%) related to the 
veteran's 1995 hip injury as reflected in 
her service medical records.  The 
examiner should include a complete 
rationale for his/her opinion.  If the 
manifested chronic disability cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis without resort to mere 
conjecture, the examiner should 
specifically so indicate in the 
examination report.  

4.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since June 2002.  An appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


Continued on next page

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

